Dear Mr. Bella:
We received your request for our opinion regarding the interpretation of La.R.S. 40:1728. You particularly question the application of La.R.S. 40:1728 (A) as it relates to La.R.S. 40:1728 (E). The pertinent sections of the statute provide as follows:
 A. The Standard Building Code of the Southern Building Code Congress International, Inc. and the National Electrocal Code published by the National Fire Protection Association, as they are subsequently amended, are hereby adopted as the State Uniform Construction Code.
 * * *
 E. The state fire marshal shall have the power to promulgate those rules and regulations as maybe necessary to enforce the provisions of this Part.
As indicated in the request, a number of groups have developed a building code known as the International Building Code and consider it to be an amended version of the Standard Building Code referred to in La.R.S. 40:1728 (A). As such, they believe that the International Building Code need not be promulgated by the state fire marshal as required in La.R.S. 40:1728 (E).
Civil Code Article 9 mandates that when a law is clear and unambiguous, it shall be applied as written. La.R.S. 40:1728 (A) clearly states that the Standard Building Code and the National Electrical Code, as subsequently amended, are adopted as the State Uniform Construction Code. There is no mention of the International Building Code in the statute. Thus, it is our opinion that it does not fall within the realm of La.R.S. 40:1728 (A) and therefore is not automatically adopted as the State Uniform Construction Code. Subsection E of La.R.S. 40:1728 grants full power and authority to the state fire marshal to promulgate those rules and regulations as may be necessary to enforce the provisions of the statute. Accordingly, it is our opinion that you, as state fire marshal, have the power to promulgate those rules you deem necessary.
We trust this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 11, 2001